Exhibit 10.1





        










        
















PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
2019-2021 EQUITY AWARD PROGRAM


(Established under the Pennsylvania Real Estate Investment Trust
2018 Equity Incentive Plan)






D-1

--------------------------------------------------------------------------------


Exhibit 10.1


TABLE OF CONTENTS




 
 
Page
1.
PURPOSES
1
2.
DEFINITIONS
1
3.
AWARD AGREEMENT
4
4.
PREFORMANCE GOALS FOR BASE UNITS; DELIVERY OF SHARES
4
5.
RESTRICTED SHARES
8
6.
PERFORMANCE GOALS FOR OPUS; PAYMENT OF OPU AWARDS
9
7.
DERS
11
8.
HOLDING PERIOD
12
9.
BENEFICIARY DESIGNATION
12
10.
DELIVERY TO GUARDIAN
12
11.
SOURCE OF SHARES
12
12.
CAPITAL ADJUSTMENTS
13
13.
TAX WITHOLDING
13
14.
ADMINISTRATION
13
15.
AMENDMENT AND TERMINATION
13
16.
HEADINGS
13
17.
INCORPORATION OF PLAN BY REFERENCE
13
18.
SUBSTITUTION FOR LTIP UNITS
13
APPENDIX A
A-1
APPENDIX B
B-1
APPENDIX C
C-1
APPENDIX D
D-1
APPENDIX E
D-1





D-i

--------------------------------------------------------------------------------


Exhibit 10.1


PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
2019-2021 EQUITY AWARD PROGRAM


(Established under the Pennsylvania Real Estate Investment Trust
2018 Equity Incentive Plan)




PREAMBLE


WHEREAS, Pennsylvania Real Estate Investment Trust (the “Trust”) established,
and its shareholders approved, the Pennsylvania Real Estate Investment Trust
2018 Equity Incentive Plan (the “Plan”), primarily in order to award
equity-based benefits to certain officers and other key employees of the Trust
and its “Related Corporations” and “Subsidiary Entities” (both as defined in the
Plan);


WHEREAS, the Trust’s Executive Compensation and Human Resources Committee (the
“Committee”) is responsible for the administration of the Plan and may, pursuant
to the powers granted to it thereunder, adopt rules and regulations for the
administration of the Plan and determine the terms and conditions of each award
granted thereunder;


WHEREAS, the Committee desires to establish a program for the 2019 through 2021
period under the Plan for the benefit of certain officers and other key
employees of the Trust and PREIT Services, LLC (the “Program”), whereby such
officers and key employees would receive time-based Restricted Shares under the
Plan;


WHEREAS, in addition to the grant of time-based Restricted Shares, the Committee
desires to award Restricted Share Units or RSUs under the Plan, subject to the
Performance Goals set forth in the Program;


WHEREAS, in conjunction with the grant of time-based Restricted Shares and
Restricted Share Units under the Program, the Committee desires to grant certain
officers additional performance-based Restricted Shares referred to as
Outperformance Units or OPUs; and


NOW, THEREFORE, effective as of January 1, 2019, the Pennsylvania Real Estate
Investment Trust 2019-2021 Equity Award Program is hereby adopted under the Plan
by the Committee, with the following terms and conditions:


1.Purposes. The purposes of this Program are to motivate certain officers and
key employees of the Trust and its Related Corporations to reach and exceed
challenging performance goals, and to focus the attention of the eligible
officers and key employees on the critical financial indicators used to measure
the success of the Trust and of other companies in the same business as the
Trust.


2.Definitions.


(a)“Award” means an award of Restricted Share Units, Restricted Shares or
Outperformance Units to a Participant.


-1-

--------------------------------------------------------------------------------

Exhibit 10.1


(b)“Award Agreement” means a written document evidencing the grant to a
Participant of an Award, as described in Section 10.1 of the Plan.


(c)“Base Units” means the number of Restricted Share Units set forth in the
Award Agreement (increased by any additional Restricted Share Units “purchased”
pursuant to Section 7 hereof) by which the number of Shares that may be
delivered to a Participant is measured.


(d)“Board” means the Board of Trustees of the Trust.


(e)“Business Combination” means “Business Combination” as such term is defined
in the definition of “Change in Control” in the Plan.


(f)“Cause” means “Cause” as such term is defined in a Participant’s Employment
Agreement or, if the Participant is not a party to an Employment Agreement, then
(solely for purposes of this Program) as set forth below -


(1)Fraud in connection with the Participant’s employment;


(2)Theft, misappropriation or embezzlement of funds of the Trust or its
affiliates or of a successor company or affiliate thereof by the Participant;


(3)The Participant’s act resulting in termination pursuant to the provisions of
the Trust’s Code of Business Conduct and Ethics for Employees and Officers (as
modified, amended or supplemented from time to time) or of any similar code
maintained by a successor company;


(4)Indictment of the Participant for a crime involving moral turpitude;


(5)The Participant’s breach of his or her obligations under a confidentiality
agreement or non-competition agreement entered into with the Trust or an
Affiliate or with a successor company or an affiliate thereof;


(6)Failure of the Participant to perform his or her duties to the Employer
(other than on account of illness, accident, vacation or leave of absence) that
persists - after written demand for substantial performance which specifically
identifies the manner in which the Participant has failed to perform - for more
than 30 calendar days after such notice to him or her; or


(7)The Participant’s repeated abuse of alcohol or drugs.


(g)“Change in Control” means “Change in Control” as such term is defined in the
Plan.


(h)“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute, as applicable.


(i)“Committee” means the Executive Compensation and Human Resources Committee of
the Board, which Committee has developed the Program and has the responsibility
to administer the Program under Section 3 of the Plan and Section 14 hereof.


-2-

--------------------------------------------------------------------------------

Exhibit 10.1


(j)“DER” means “DER” (dividend equivalent right) as such term is defined in the
Plan.


(k)“Disability Termination” means the termination of a Participant’s employment
under the disability provisions of the Participant’s Employment Agreement or, if
the Participant is not a party to an Employment Agreement, then as a result of a
“Disability” as defined in the Plan.


(l)“Effective Date” means January 1, 2019.


(m)“Employer” means, collectively and individually (as applicable), the Trust
and PREIT Services, LLC, and any other “Related Corporation” or “Subsidiary
Entity” (both as defined in the Plan) that becomes an Employer under the Plan
with the consent of the Trust.


(n)“Employment Agreement” means the written agreement entered into by a
Participant and an Employer (if any) setting forth the terms and conditions of
the Participant’s employment, as amended at any applicable time.


(o)“Good Reason” means “Good Reason” as such term is defined in a Participant’s
Employment Agreement or, if the Participant is not a party to an Employment
Agreement, then the relocation of the Participant’s principal business office to
a new principal business office that is more than 50 miles from the
Participant’s primary residence and at least 20 miles further from such
residence that the Participant’s current principal business office, without the
consent of the Participant.


(p)“Measurement Period” means the period beginning on the Effective Date and
ending on the earlier of December 31, 2021, such earlier date declared by the
Committee in connection with a termination of the Program or the date of a
Change in Control (provided that, if the Change in Control arises from a
Business Combination, the Measurement Period shall end on the date of the
closing or effectiveness of the Business Combination, as applicable).


(q)“Outperformance Unit” or “OPU” means a performance-based Restricted Share
that may be granted pursuant to the Plan based on the achievement of designated
Performance Goals and the application of a Performance Modifier.


(r)“Participant” means each individual who has received an Award under the
Program.


(s)“Performance Goals” means “Performance Goals” as such term is defined in the
Plan.


(t)“Performance Modifier” means, with respect to a Participant who has been
awarded OPUs, a multiple of the Restricted Shares also awarded to such
Participant which is used to determine the number of OPUs that have been earned
based on the level of achievement of Performance Goals, as described in Section
6(c).


(u)“Plan” means the Pennsylvania Real Estate Investment Trust 2018 Equity
Incentive Plan, as it may be amended from time to time.


-3-

--------------------------------------------------------------------------------

Exhibit 10.1


(v)“Program” means the Pennsylvania Real Estate Investment Trust 2019-2021
Equity Award Program (established under the Plan), as it may be amended from
time to time.


(w)“Restricted Share” means a restricted share issued under the Plan.


(x)“Restricted Share Unit” or “RSU” means a restricted share unit issued under
the Plan.


(y) “Retirement” or “Retire” means the Participant’s termination of employment
with all Employers, other than for Cause, following the date on which (i) the
sum of the following equals or exceeds 65 years: (A) the number of years of the
Participant’s employment with all Employers, and (B) the Participant’s age on
the date of termination of employment, (ii) the Participant has attained the age
of 55 years, and (iii) the number of years of the Participant’s employment with
the Employers is at least five.  Notwithstanding the foregoing, “Retirement”
shall not include a Participant’s resignation from the Employer when such
resignation is given in connection with the Participant’s prior acceptance (or
planned acceptance) of an employment or consulting position with another person
or company.


(z)“Shares” means “Shares” as such term is defined in the Plan.


(aa)“Share Value” means, as applicable and except as provided in the following
sentence, the average of the closing prices of one Share on the New York Stock
Exchange (the “NYSE”) (or, if not then listed on the NYSE, on the principal
market or quotation system on which then traded) for: (i) the 20 days on which
Shares were traded prior to the Effective Date (for the value of a Share on the
Effective Date); (ii) the 20 days on which Shares were traded prior to and
including the last day of the Measurement Period (for the value of a Share on
the last day of the Measurement Period); or (iii) the 20 days on which the
Shares were traded prior to and including the applicable dividend payment date
(for the “purchase” of additional RSUs or notional shares upon the payment of a
dividend by the Trust). In the event of a Business Combination approved by the
shareholders of the Trust on or prior to December 31, 2021, Share Value upon the
closing of such Business Combination shall mean the final price per Share agreed
upon by the parties to the Business Combination.


(ab)“Trust” means Pennsylvania Real Estate Investment Trust, a Pennsylvania
business trust.


(ac)“Trustee” means a member of the Board.


3.Award Agreement. Each Participant shall be issued an Award Agreement setting
forth the initial number of Base Units, Restricted Shares and, if applicable,
OPUs, awarded to the Participant. Each Award Agreement, and the Shares which may
be delivered thereunder, are subject to the terms of this Program and the terms
of the Plan.


4.Performance Goals for Base Units; Delivery of Shares.


(a)Base Units. The Base Units awarded to each Participant shall be split into
two equal portions, the first half to be subject to the Relative TRS Award
Program as described in Section 4(a)(1) below, and the remaining half to be
subject to the Absolute TRS Award Program as described in Section 4(a)(2) below.


-4-

--------------------------------------------------------------------------------

Exhibit 10.1


(1)Relative TRS Award Program. If, for the Measurement Period, the Trust’s
performance, based on its “TRS” (as defined below), equals or exceeds the
“Relative Threshold” (as defined below), then the Trust shall deliver to each
Participant the number of Shares (rounded down to the nearest whole number of
Shares) determined based on the whole percentile (expressed as a percentage
equal to the percentile rounded up for fractions of one-half or greater) at
which the Trust’s TRS for the Measurement Period places the Trust among the
component members of the “FTSE Retail REIT Index” (as defined below) for the
Measurement Period, each ranked pursuant to such TRS. Once the Trust’s
percentile position within the FTSE Retail REIT Index is determined, an award
multiplier, expressed as a percentage, shall be determined as follows:


•
if the Trust’s TRS is below the 25th percentile on the FTSE Retail REIT Index,
the award multiplier shall be 0%;

•
if the Trust’s TRS is equal to the 25th percentile on the FTSE Retail REIT
Index, the award multiplier shall be 50%;

•
if the Trust’s TRS is above the 25th percentile but less than the 50th
percentile on the FTSE Retail REIT Index, the award multiplier shall be twice
such percentile, expressed as a percentage;

•
if the Trust’s TRS is equal to the 50th percentile on the FTSE Retail REIT
Index, the award multiplier shall be 100%;

•
if the Trust’s TRS is above the 50th percentile and below the 75th percentile on
the FTSE Retail REIT Index, the award multiplier shall be determined by linear
interpolation between 100% at the 50th percentile (as set forth in the prior
bullet), and 200% at the 75th percentile (as set forth in the subsequent
bullet); and

•
if the Trust’s TRS is equal to or above the 75th percentile on the FTSE Retail
REIT Index, the award multiplier shall be 200%.



Once the applicable award multiplier is determined, it is multiplied by the
number of a Participant’s Base Units subject to the Relative TRS Award Program
at the end of the Measurement Period, with the product being the number of
Shares awarded. The number of Shares that may be delivered shall not exceed 200%
of the Participant’s Base Units subject to the Relative TRS Award Program.
Shares will be delivered under the Program to the extent that Shares remain
available under the Plan. If the total number of Shares to be delivered exceeds
the number of Shares available under the Plan, then the number of Shares for
each Participant will be reduced on a pro rata basis based on each individual
Participant’s Base Units as compared to the total of all Participants’ Base
Units, each determined as of the last day of the Measurement Period. If, for the
Measurement Period, the Trust’s performance, based on its TRS, does not equal or
exceed the Relative Threshold, the Trust shall not deliver any Shares to the
Participants under the Relative TRS Award Program. Also, except as provided in
subsection (c) below, a Participant must be employed by an Employer on the last
day of the Measurement Period in order to receive any Shares under the Relative
TRS Award Program. See Appendix A attached hereto for examples illustrating the
operation of this Subsection.
(2)Absolute TRS Award Program. If, for the Measurement Period, the Trust’s
performance, based on its “TRS” (as defined below), equals or exceeds the
“Absolute Threshold” (as defined below), then the Trust shall deliver to each
Participant the number of Shares (rounded down to the nearest whole number of
Shares) determined based on the Trust’s


-5-

--------------------------------------------------------------------------------

Exhibit 10.1


TRS. Once the Trust’s TRS is determined, an award multiplier, expressed as a
percentage shall be determined as follows:


•
if the TRS over the Measurement Period shall reflect a TRS below 20%, the award
multiplier shall be 0%;

•
if the TRS over the Measurement Period shall reflect a TRS equal to 20%, the
award multiplier shall be 50%,

•
if the TRS over the Measurement Period shall reflect a TRS equal to 35%, the
award multiplier shall be 100%;

•
if the TRS over the Measurement Period shall reflect a TRS equal to 50% or more,
the award multiplier shall be 200%; and

•
if the TRS is between 20% and 35%, or between 35% and 50%, the award multiplier
shall be determined by linear interpolation between the applicable endpoints set
forth in the prior bullets.



Once the applicable award multiplier is determined, it is multiplied by the
number of a Participant’s Base Units subject to the Absolute TRS Award Program
at the end of the Measurement Period, with the product being the number of
Shares awarded. The number of Shares that may be delivered shall not exceed 200%
of the Participant’s Base Units subject to the Absolute TRS Award Program.
Shares will be delivered under the Program to the extent that Shares remain
available under the Plan. If the total number of Shares to be delivered exceeds
the number of Shares available under the Plan, then the number of Shares for
each Participant will be reduced on a pro rata basis based on each individual
Participant’s Base Units as compared to the total of all Participants’ Base
Units, each determined as of the last day of the Measurement Period. If, for the
Measurement Period, the Trust’s performance, based on its TRS, does not equal or
exceed the Absolute Threshold, the Trust shall not deliver any Shares to the
Participants under the Absolute TRS Award Program. Also, except as provided in
subsection (c) below, a Participant must be employed by an Employer on the last
day of the Measurement Period in order to receive any Shares under the Absolute
TRS Award Program. See Appendix A attached hereto for examples illustrating the
operation of this Subsection.
(b)Definitions for this Section. The following terms shall be defined as set
forth below:
(1)“Absolute Threshold” means TRS for the Trust equal to 20% for the Measurement
Period.
(2)“FTSE Retail REIT Index” means the FTSE NAREIT US ALL Equity REIT Index -
Retail Subset Index (as it may be renamed from time to time) or, in the event
such index shall cease to be published, such other index as the Committee shall
determine to be comparable thereto.
(3)“Relative Threshold” means the 25th percentile among the component members
(including the Trust) of the FTSE Retail REIT Index at the end of the
Measurement Period (ranked based upon each such member’s TRS for the Measurement
Period).


(4)“TRS” means total return to shareholders for the Measurement Period for the
Trust and for the other component members of the FTSE Retail REIT Index. TRS is
calculated by (i) adding ending Share Value to value of dividends paid during
the


-6-

--------------------------------------------------------------------------------

Exhibit 10.1


Measurement Period, assuming for purposes of the calculation that such dividends
were reinvested, (ii) dividing the result by the beginning Share Value and (iii)
subtracting one from such quotient. “Component members” of the FTSE Retail REIT
Index means those entities used for purposes of compiling the FTSE Retail REIT
Index as of the first day of the Measurement Period, which are listed in
Appendix E attached hereto, and that remain publicly held companies as of the
last day of the Measurement Period, whether or not they are still included in
the FTSE Retail REIT Index on such last day.


(c)Termination of Employment. Upon a Participant’s termination of employment on
or prior to the last day of the Measurement Period, the following shall occur:


(1)Termination without Cause, for Good Reason, or on Account of Disability or
Death. If, on or prior to the last day of the Measurement Period, (i) the
Participant terminates his or her employment with the Employer for Good Reason,
(ii) the Employer terminates the Participant’s employment for reasons other than
for Cause, (iii) the Participant incurs a Disability Termination, or (iv) the
Participant dies, the Participant (or the Participant’s beneficiary(ies), if
applicable) shall be eligible to receive Shares in respect of the Participant’s
RSUs under the Program (or not) as though the Participant had remained employed
by the Employer through the end of the Measurement Period.


(2)Termination for Any Other Reason. If, on or prior to the last day of the
Measurement Period, the Participant’s employment with the Employer terminates
for any reason other than a reason described in paragraph (1) above, the
Participant shall forfeit all of the Base Units (and all of the Shares that may
have become deliverable with respect to such Base Units) subject to the RSUs the
Participant was granted under the Program.


(d)Determination of Performance; Share Delivery. Within 30 days after the end of
the Measurement Period, the Committee shall provide each Participant with a
written determination of whether the Trust did or did not attain the Performance
Goals for the Measurement Period (and, if applicable, the extent to which each
Performance Goal was attained) and the calculations used to make such
determination. If Shares are to be delivered in respect of a Participant’s RSUs
under the Program, they shall be delivered to Participants within 60 days
following the end of the Measurement Period, unless the Measurement Period ends
as a result of a Change in Control, in which case the Shares will be delivered
to the Participants within five days following the end of the Measurement
Period.


(e)Elective Deferrals. Except in the event of delivery on account of a Change in
Control, if Shares are to be delivered in respect of a Participant’s RSUs under
the Program, a Participant may elect to defer delivery (and the Trust shall
defer issuance) of all or a portion of the Shares until, as specified in the
Participant’s deferral election agreement, (i) the Participant’s separation from
service from the Trust’s controlled group of entities and/or (ii) a date chosen
by the Participant. The Participant may also elect in the deferral election
agreement to receive Shares upon the occurrence of an “unforeseeable emergency,”
as defined in section 409A(a)(2)(B)(ii) of the Code, to the extent not
prohibited by that section of the Code and regulations issued thereunder. If a
Change in Control or the Participant’s death occurs during the deferral period,
the Participant’s Shares (and cash attributable to DERs) shall be delivered in a
single sum to the Participant or to the Participant’s beneficiary(ies) (as
applicable) on the 30th day after the Change in Control (provided that, if the
Change in Control arises from a Business Combination, the Change in Control
shall be deemed to occur on the date of the closing or


-7-

--------------------------------------------------------------------------------

Exhibit 10.1


effectiveness of the Business Combination, as applicable) or the Participant’s
death (as applicable).


A Participant’s deferral election agreement must be submitted to the Committee
no later than June 30, 2021 in order to be effective; otherwise, Shares (and
cash attributable to DERs) deliverable to the Participant in respect of his or
her RSUs, if any, will be delivered on March 1, 2022. Unless the delivery of
deferred Shares is occasioned by either of the events described in the last
sentence of the preceding paragraph, if deferred Shares are to be delivered to a
Participant who is a “specified employee,” as defined in section
409A(a)(2)(B)(i) of the Code, upon his or her separation from service from the
Trust’s controlled group of entities, the Trust shall issue and deliver such
deferred Shares (and cash attributable to DERs) on the date that is six months
after the date of his or her separation from service. A deferral election
agreement shall be substantially in the form set forth in Appendix C attached
hereto.
The Committee intends to administer the Program, including the delivery of
Shares under an election made pursuant to this subsection (e) and the underlying
deferral election agreement, in accordance with section 409A of the Code and
regulations and other guidance issued thereunder, but makes no representation
with respect to the qualification of the Program or the Awards granted
hereunder.
5.Restricted Shares.


(a)Vesting. Restricted Shares (other than OPUs) awarded to each Participant
shall vest in three equal annual installments as set forth in the Award
Agreement. The Committee may at any time accelerate the time at which the
restrictions on all or any part of the Restricted Shares will lapse. All
unvested Restricted Shares awarded to a Participant shall become fully vested
upon a Change in Control.
 
(b)Recordkeeping. The Trust’s transfer agent shall register a Participant’s
Restricted Shares in a book entry in the Participant’s name, and shall include
provisions in its records noting the restrictions on transfer on such Restricted
Shares. The Restricted Shares shall remain subject to such restrictions until
the Participant becomes vested in the Restricted Shares. The Trust shall be
entitled to direct the transfer agent to transfer to the Trust any Restricted
Shares that are forfeited by a Participant and any Shares used to satisfy the
tax withholding requirements applicable to the Trust and its affiliates. As soon
as practicable after the Restricted Shares become vested, such restriction
provisions shall be removed, and the Shares (net of any Shares used to satisfy
tax withholding requirements) shall be delivered to the Participant in the form
of certificates or in any other form permitted by the Trust.


(c)Voting; Dividends. The Participant shall have voting rights and the right to
receive dividends on non-vested Restricted Shares.


(d)Termination of Employment. If the Participant’s employment terminates on
account of his or her death or Disability, any otherwise unvested Restricted
Shares that are held by the Participant at the time of such a termination of
service shall then become fully vested and will be released from any otherwise
applicable transfer restrictions. However, if the Participant’s employment is
terminated for any reason other than death or Disability, all unvested
Restricted Shares held by the Participant at the time of such termination of
service shall be forfeited and transferred to the Trust.




-8-

--------------------------------------------------------------------------------

Exhibit 10.1


6.Performance Goals for OPUs; Payment of OPU Awards


(a)Eligibility. OPUs may be awarded to the Trust’s Chief Executive Officer,
Executive Vice Presidents, Senior Vice Presidents, First Vice Presidents and up
to nine other employees.


(b)Performance Goals. The following Threshold, Target, Above Target and
Outperformance metrics have been established for the OPUs by the Committee for
the Measurement Period:*
 
Threshold
Target
Above Target
Outperformance
Same Store Sales
$524/sf
$536/sf
$542/sf
$548/sf
Leased Department Store Boxes
85%
90%
92.5%
95%
Cumulative FFO per Share (“FFO”)**
FFO amount per 2019-2021 Business Plan approved by the Board of Trustees
Business Plan FFO +2.5%
Business Plan FFO +3.75%
Business Plan FFO +5%

  *Each of the above metrics will be equally weighed with straight-line
interpolation between achievement levels.
**FFO per share may be adjusted by the Committee as appropriate and customary to
address any unusual items included in FFO per share that are not indicative of
the Trust’s true operating performance.


(c)Determination of Number of Earned OPUs. As of the last day of the Measurement
Period, a Participant will be deemed to have earned the number of OPUs
determined under this Section 6(c) (“Earned OPUs”).


The total number of Earned OPUs shall be calculated by the Committee and shall
be equal to the product of (A) the sum of (i) the number of time-based
Restricted Shares awarded to the Participant in connection with awards under
this Program plus (ii) any additional OPUs “purchased” with DERs pursuant to
Section 7, multiplied by (B) the applicable Performance Modifier. The
Performance Modifier shall be based on the level of achievement of the
applicable Performance Goals set forth in Section 6(b), in accordance with the
following chart:
Level of Achievement of Performance Goals
Performance Modifier
Threshold
.50
Target
1.0
Above Target
1.5 or 2.0 as determined by the Committee for each Participant
Outperformance
2.0 or 3.0 as determined by the Committee for each Participant

Within 75 days after the end of the Measurement Period, the Committee shall
provide each Participant with a written determination of whether the Trust did
or did not attain the Performance Goals for the Measurement Period (and, if
applicable, the extent to which each Performance Goal was obtained) and the
calculations used to make such determination. Each Participant’s performance
multiplier shall equal the arithmetic average of the multiplier achieved for
each Performance Goal.


Within 90 days following the end of the Measurement Period, subject to Sections
6(d) and 6(e), the Trust shall issue to each Participant a number of Shares
equal to 50% of the number of Earned OPUs and a number of Restricted Shares
equal to 50% of the number of Earned OPUs, provided that if the Measurement
Period ends as a result of a Change of Control,


-9-

--------------------------------------------------------------------------------

Exhibit 10.1


such Shares shall be issued within five days following the end of the
Measurement Period. Subject to the provisions of Sections 6(d) and 6(e), 50% of
such Restricted Shares shall vest on December 31, 2022 and 50% shall vest on
December 31, 2023. In the event the Trust’s performance does not meet the
Threshold level of achievement, no OPUs will be deemed earned.


(d)Limitation. If the total number of Shares to be delivered pursuant to the
OPUs exceeds the number of Shares available under the Plan, then the number of
Shares for each Participant will be reduced on a pro rata basis based on each
individual Participant’s OPUs as compared to the total of all Participants’
OPUs, each determined as of the last day of the Measurement Period, provided
that all Shares issuable in respect of the RSU issued under the Program shall be
paid in full before any Shares are issued in respect of the OPUs.


(e)Termination of Employment. Upon a Participant’s termination of employment
before becoming fully vested in his or her Earned OPUs or Restricted Shares
issued in respect of any Earned OPUs, the Participant’s vested status in such
Earned OPUs or Restricted Shares shall be determined in accordance with the
following:


(1)Retirement. If Participant Retires prior to the end of the Measurement
Period, the Participant shall be deemed to have earned the number of OPUs
issuable based on the level of the Performance Goals achieved as of the calendar
quarter end prior to the calendar quarter in which the Participant Retires,
prorated for the number of days in the Measurement Period prior to his or her
Retirement, and such OPUs shall be fully vested and the Participant shall be
issued a number of Shares equal to the number of such vested OPUs. If a
Participant Retires at or after the end of the Measurement Period, the
Participant shall become fully vested in any Restricted Shares issued in respect
of any earned OPUs that are not already vested.


(2)Termination without Cause, for Good Reason or on Account of Disability or
Death. If, on or prior to the end of the Measurement Period, (i) the Participant
terminates his or her employment with the Employer for Good Reason, (ii) the
Employer terminates the Participant’s employment for reasons other than Cause,
(iii) the Participant incurs a Disability Termination, or (iv) the Participant
dies, the Participant (or the Participant’s beneficiary(ies), if applicable)
shall be deemed to have earned the number of OPUs issuable based on the level of
the Performance Goals achieved as of the calendar quarter end prior to the
calendar quarter in which such termination occurs, prorated for the number of
days in the Measurement Period prior to the end of his or her employment, and
such OPUs shall be fully vested and the Participant shall be issued a number of
Shares equal to the number of such vested OPUs. If such a termination event
occurs at or after the end of the Measurement Period, the Participant shall
become fully vested in any Restricted Shares issued in respect of any earned
OPUs that are not already vested.


(3)Change in Control. If a Change of Control causes the Measurement Period to
end prior to December 31, 2021, the Participant shall be deemed to have earned
the number of OPUs based on the level of the Performance Goals achieved as of
the calendar quarter end prior to the calendar quarter in which the Change of
Control occurs, prorated for the number of days in the Measurement Period prior
to the Change of Control, and such OPUs shall be fully vested and the
Participant shall be issued a number of Shares equal to the number of such
vested OPUs. If a Change of Control occurs at or after the end of the


-10-

--------------------------------------------------------------------------------

Exhibit 10.1


Measurement Period, the Participant shall become fully vested in any Restricted
Shares issued in respect of any earned OPUs that are not already vested.


(4)Termination for Any Other Reason. If, on or prior to December 31, 2023, the
Participant’s employment with the Employer terminates for any reason other than
a reason described in paragraph (1) or (2) above, the Participant shall forfeit
all of his or her unearned OPUs and any unvested Restricted Shares issued in
respect of any Earned OPUs.


(5)Measurement of FFO Per Share. In the event that FFO per share is required to
be measured as of a calendar quarter end prior to December 31, 2021 for any
purpose under this Section 6(e), FFO per share shall be measured with reference
to the corresponding calendar quarter FFO per share set forth in the Trust’s
business plan.


7.DERs. Participants shall be awarded DERs with respect to their number of Base
Units and OPUs. Each DER will be expressed as a specific dollar amount (the
“Dollar Amount”) equal to the dollar amount of the dividend paid on an actual
Share on a specific date (the “Dividend Date”) multiplied by the Participant’s
number of Base Units and OPUs. Until the end of the Measurement Period, the
Committee will apply the Dollar Amount to “purchase” a number of additional RSUs
and OPUs, respectively, equal to the Dollar Amount divided by the Share Value.
The delivery of Shares in respect of such additional RSUs and OPUs shall also be
subject to the attainment of the Performance Goals set forth in Sections 4 and 6
above. DERs shall also be awarded on such additional RSUs and OPUs and applied
in the same manner (thereby increasing the Participant’s Base Units and OPUs on
a cumulative basis). RSUs and OPUs deemed purchased with DERs hereunder may be
whole or fractional units. The “purchase price” of the additional RSUs and OPUs
credited pursuant to the terms of the Program shall equal the Share Value as
defined herein.


Participants who make a deferral election under Section 4(e) shall also be
awarded DERs under the Plan with respect to their deferred Shares. Each such DER
will be expressed as a Dollar Amount equal to the dollar amount of the dividend
paid on an actual Share on a Dividend Date during the deferral period multiplied
by the number of Shares still deferred by the Participant as of the Dividend
Date. The Committee will apply the Dollar Amount to “purchase” notional shares
(on which DERs thereafter will also be awarded and applied in the same manner).
Notional shares deemed purchased with DERs hereunder may be whole or fractional
share. DERs expressed as a Dollar Amount will continue to be applied to
“purchase” notional shares on Dividend Dates until all of the Participant’s
deferred Shares are delivered to the Participant (or to his or her
beneficiary(ies), if applicable), as elected in his or her deferral election
agreement. A Participant’s notional shares “purchased” with DERs awarded with
respect to his or her deferred Shares shall be 100% vested at all times.


The Trust shall establish a bookkeeping account (the “DER Account”) for each
such Participant and credit to such account the number of whole and fractional
additional RSUs, OPUs and notional shares deemed purchased with the Dollar
Amounts. The Participant’s additional RSUs, OPUs and notional shares shall be
subject to the adjustments described in Section 12 hereof. All whole additional
RSUs and OPUs (for which Shares become deliverable under this Section) and whole
notional shares credited to a Participant’s DER Account shall be replaced by
issued Shares on a one-to-one basis on the delivery date referred to in Section
4(d) or Section 6(c), as applicable, and the fractional additional RSUs or OPUs
(for which Shares become deliverable under this Section) and fractional notional
shares credited to a Participant’s


-11-

--------------------------------------------------------------------------------

Exhibit 10.1


DER Account shall be aggregated and replaced by issued Shares on a one-for-one
basis (and with cash in lieu of a fractional Share based on the closing price of
a Share on the replacement date), and delivered to the Participant (or to his or
her beneficiary(ies), if applicable) on the date the associated Shares are
delivered to the Participant.


8.Holding Period. The Chief Executive Officer of the Trust and each Executive
Vice President and Senior Vice President who receives Shares pursuant to RSUs or
OPUs granted under this Program shall hold such Shares for a minimum of one year
from the date such Shares are received. Similarly, the Chief Executive Officer
of the Trust and each Executive Vice President and Senior Vice President who
receives any time-based Restricted Shares in connection with this Program, shall
hold such time-based Restricted Shares for a minimum of one year from the date
such time-based Restricted Shares vest.


9.Beneficiary Designation.


(a)Each Participant shall designate the person(s) as the beneficiary(ies) to
whom the Participant’s Shares shall be delivered in the event of the
Participant’s death prior to the delivery of the Shares to him or her. Each
beneficiary designation shall be substantially in the form set forth in Appendix
D attached hereto and shall be effective only when filed with the Committee
during the Participant’s lifetime.


(b)Any beneficiary designation may be changed by a Participant without the
consent of any previously designated beneficiary or any other person by the
filing of a new beneficiary designation with the Committee. The filing of a new
beneficiary designation shall cancel all beneficiary designations previously
filed.


(c)If any Participant fails to designate a beneficiary in the manner provided
above, or if the beneficiary designated by a Participant predeceases the
Participant, the Committee shall direct such Participant’s Shares to be
delivered to the Participant’s surviving spouse or, if the Participant has no
surviving spouse, then to the Participant’s estate.


10.Delivery to Guardian. If Shares are issuable under this Program to a minor, a
person declared incompetent, or a person incapable of handling the disposition
of property, the Committee may direct the delivery of the Shares to the
guardian, legal representative, or person having the care and custody of the
minor, incompetent or incapable person. The Committee may require proof of
incompetence, minority, incapacity or guardianship as the Committee may deem
appropriate prior to the delivery. The delivery shall completely discharge the
Committee, the Trustees and the Employer from all liability with respect to the
Shares delivered.


11.Source of Shares. This Program shall be unfunded, and the delivery of Shares
shall be pursuant to the Plan. Each Participant and beneficiary shall be a
general and unsecured creditor of the Employer to the extent of the Shares
determined hereunder, and the Participant shall have no right, title or interest
in any specific asset that the Employer may set aside, earmark or identify as
reserved for the delivery of Shares under the Program. The Employer’s obligation
under the Program shall be merely that of an unfunded and unsecured promise to
deliver Shares in the future, provided the applicable Performance Goal is met as
applicable. Except as expressly provided herein, no person shall be entitled to
the privileges of ownership in respect of Shares that are subject to Awards
hereunder until such Shares have been issued to that person.




-12-

--------------------------------------------------------------------------------

Exhibit 10.1


12.Capital Adjustments. Calculations required under the Program, the number of
Base Units and OPUs awarded under the Program, and the number of Shares that may
be delivered under the Program in respect of such Base Units and OPUs shall be
adjusted to reflect any increase or decrease in the number of issued Shares
resulting from a subdivision (share-split), consolidation (reverse split), share
dividend, merger, spinoff or other similar event or transaction affecting the
Trust during the Measurement Period.


13.Tax Withholding. The delivery of Shares (and cash, if applicable) to a
Participant or beneficiary under this Program shall be subject to applicable tax
withholding pursuant to Section 10.6 of the Plan.


14.Administration. This Program shall be administered by the Committee pursuant
to the powers granted to it in Section 3 of the Plan.


15.Amendment and Termination. The Committee reserves the right to amend the
Program, by written resolution, at any time and from time to time in any
fashion, provided any such amendment does not conflict with the terms of the
Plan, and to terminate it at will. However, no amendment or termination of the
Program shall adversely affect any Award Agreement already issued under the
Program without the written consent of the affected Participant(s).


16.Headings. The headings of the Sections and subsections of the Program are for
reference only. In the event of a conflict between a heading and the content of
a Section or subsection, the content of the Section or subsection shall control.


17.Incorporation of Plan by Reference. Because the Program is established under
the Plan in order to provide for, and determine the terms and conditions of, the
granting of certain Awards thereunder, the terms and conditions of the Plan are
hereby incorporated by reference and made a part of this Program. If any terms
of the Program conflict with the terms of the Plan, the terms of the Plan shall
control.


18.Substitution for LTIP Units. The Committee hereby acknowledges that it is
considering the issuance of LTIP Units by PREIT Associates, L.P. in lieu of the
Awards contemplated by this Program. Accordingly, the Trust and the Committee
reserve the right to substitute any Award hereunder for an award of LTIP Units
instead and/or to provide that the RSUs and OPUs issued hereunder may be settled
through the issuance of LTIP Units in lieu of Shares. Such LTIP Units would be a
newly-created class of partnership units in PREIT Associates, L.P. that would be
intended to qualify as “profits interests” under applicable U.S. federal tax
laws. Any such substitution or change in the Awards hereunder would be affected
on or prior to December 31, 2019 and be subject to the consent of any effected
Participant.




-13-

--------------------------------------------------------------------------------


Exhibit 10.1


APPENDIX A


PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
2019-2021 EQUITY AWARD PROGRAM


(Established under the Pennsylvania Real Estate Investment Trust
2018 Equity Incentive Plan)


EXAMPLE OF BASE UNIT AWARDS




“A” is a participant in the Pennsylvania Real Estate Investment Trust 2019-2021
Equity Award Program (the “Program”).
The Share Value of a beneficial interest (a “Share”) in the “Trust” (as defined
in the Program) on January 1, 2019 is $11, and the Share Value of a Share on
December 31, 2021 is $16. For the three-year period beginning January 1, 2019
and ending December 31, 2021 (the “Measurement Period”), dividends total $2.52
per Share (and are paid in an equal amount on a quarterly basis - i.e., $.21
dividend per Share per quarter).
Dividends and Crediting Additional RSUs
Participant A receives a Restricted Share Unit award for 250 “Base Units” (as
defined in the Program). Additional Restricted Share Units are deemed purchased
and credited on a quarterly basis using dividends deemed to be paid on the
units. The purchase price of the additional Restricted Share Units credited
pursuant to the terms of the Program is the 20-day average share price prior to
and including the date of the dividend.
The following table illustrates how dividends are deemed to be paid on the Base
Units and how additional Restricted Share Units are credited and added to the
aggregate number of Base Units held by Participant A:
Date


Aggregate
Base Units 


Deemed
Dividend


20-Day
Average Share Price


Additional
RSUs Credited 
1/1/19
250.0
—
—
—
3/15/19
250.0
$52.50
$11
4.8
6/15/19
254.8
$53.51
$11
4.9
9/15/19
259.7
$54.54
$12
4.5
12/15/19
264.2
$55.48
$12
4.6
3/15/20
268.8
$56.45
$13
4.3
6/15/20
273.1
$57.35
$13
4.4
9/15/20
277.5
$58.28
$14
4.2
12/15/20
281.7
$59.16
$14
4.2



* The example set forth in this Appendix A is illustrative only and is not
intended to be precise or definitive.


A-1

--------------------------------------------------------------------------------

Exhibit 10.1


Date


Aggregate
Base Units 


Deemed
Dividend


20-Day
Average Share Price


Additional
RSUs Credited 
3/15/2021
285.9
$60.04
$15
4.0
6/15/2021
289.9
$60.88
$15
4.1
9/15/2021
294.0
$61.74
$16
3.9
12/15/2021
297.9
$62.56
$16
3.9
12/31/2021
301.8
—
—
—





Delivery of Shares
Relative TRS Award Program
Following the expiration of the Measurement Period, the Committee (as defined in
the Program) determines where the Trust’s performance, based on its total return
to shareholders (“TRS”), places the Trust among the component members of the
“FTSE Retail REIT Index” (as defined in the Program) (the “Index”), ranked
pursuant to each member’s TRS over the Measurement Period, as calculated by the
Trust or by a third party selected by the Committee.
Assume the TRS for the Measurement Period is determined to be 20%. If, as of
December 31, 2021, the Trust’s TRS places the Trust above the 25th percentile on
the Index, Participant A would receive Shares (with fractional Shares settled in
cash), with the number of Shares deliverable to the Participant determined as a
percentage of 150.9 (the half of the total 301.8 Base Units the Participant
holds as of December 31, 2021 that are subject to the Relative TRS Award
Program).
The following chart illustrates the number of Shares deliverable as a percent of
Base Units, based on the Trust’s percentile on the Index:
Percentile
Percent of Base Units (subject to the Relative TRS Award Program) Deliverable in
Shares
EVPs and SVPs
Below 25th
0%
25th
50%
40th
80%
50th
100%
65th
160%
75th or above
200%



For example, if the Trust’s TRS places the Trust at the 50th percentile on the
Index, Participant A would receive 150 Shares (and cash for the 0.9 Share). If
the Trust’s TRS places


A-2

--------------------------------------------------------------------------------

Exhibit 10.1


the Trust at the 24th percentile, Participant A would receive 0 Shares, and if
the Trust’s TRS places the Trust at the 80th percentile, Participant A would
receive 301 Shares (and cash for the 0.8 Share).
Absolute TRS Award Program
Following the expiration of the Measurement Period, the Committee (as defined in
the Program) determines where the Trust’s performance, based on its total return
to shareholders (“TRS”).
Assume the TRS for the Measurement Period is determined to be 20%. If so,
Participant A would receive Shares (with fractional Shares settled in cash),
with the number of Shares deliverable to the Participant determined as a
percentage of 150.9 (the half of the total 301.8 Base Units the Participant
holds as of December 31, 2021 that are subject to the Absolute TRS Award
Program).
The following chart illustrates the number of Shares deliverable as a percent of
Base Units, based on the Trust’s TRS:
TRS
Percent of Base Units (subject to the Absolute TRS Award Program) Deliverable in
Shares
EVPs and SVPs
Below 20%
0%
20%
50%
27.5%
75%
35%
100%
42.5%
150%
50% or above
200%



For example, if the Trust’s TRS is 35%, Participant A would receive 150 Shares
(and cash for the 0.9 Share). If the Trust’s TRS is 17.5%, Participant A would
receive 0 Shares, and if the Trust’s TRS is 42.5%, Participant A would receive
226 Share (and cash for the 0.35 Share).




A-3

--------------------------------------------------------------------------------


Exhibit 10.1


APPENDIX B


PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
2019-2021 EQUITY AWARD PROGRAM


(Established under the Pennsylvania Real Estate Investment Trust
2018 Equity Incentive Plan)




EXAMPLE OF OUTPERFORMANCE AWARD
Participant “A” received a time-based restricted share award of 25,000 shares.
A’s OPU performance modifiers were set at 0.5, 1.0, 2.0 and 3.0 at the
threshold, target, above target and outperformance levels, respectively. If the
Company performed at target on two of the Performance Goals and at the
outperformance level on the third Performance Goal, A’s performance modifier
would be 1.667 (calculated as (1.0 +1.0 +3.0)/3), entitling A to 41,675 shares
(25,000 times 1.667). Of those shares, 20,837 (50% of the total) would be issued
without further vesting conditions, 10,419 (25% of the total) would be subject
to a one-year time-based vesting requirement and 10,419 (25% of the total) would
be subject to a two-year time-based vesting requirement.






B-1

--------------------------------------------------------------------------------


Exhibit 10.1


APPENDIX C


PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
2019-2021 EQUITY AWARD PROGRAM


(Established under the Pennsylvania Real Estate Investment Trust
2018 Equity Incentive Plan)


DEFERRAL ELECTION AGREEMENT


The Pennsylvania Real Estate Investment Trust 2019-2021 Equity Award Program,
effective as of January 1, 2019 (the “Program”), provides a select group of
management or highly compensated employees with the ability to defer a portion
of their compensation earned under the Program. The purpose of this Deferral
Election Agreement is to allow you to defer the delivery of all or a portion of
the Shares issuable in respect of the Restricted Share Units issued to you under
the Program that are otherwise deliverable to you under the Program until one of
the events selected below occurs.
AFTER YOU SIGN THIS DEFERRAL ELECTION AGREEMENT AND IT IS ACCEPTED BY
PENNSYLVANIA REAL ESTATE INVESTMENT TRUST (THE “TRUST”), YOU MAY NOT REVOKE IT
AFTER JUNE 30, 2021. IF YOU DECIDE SUBSEQUENTLY TO CHOOSE A LATER DELIVERY DATE,
YOU MUST SUBMIT A NEW DEFERRAL ELECTION AGREEMENT AT LEAST 12 MONTHS PRIOR TO
YOUR ORIGINAL DELIVERY DATE AND YOUR NEW DELIVERY DATE MUST BE AT LEAST FIVE
YEARS AFTER YOUR ORIGINAL DELIVERY DATE. YOU MAY NOT, UNDER ANY CIRCUMSTANCES,
ACCELERATE THE DELIVERY OF YOUR SHARES AFTER THIS DEFERRAL ELECTION AGREEMENT
HAS BECOME EFFECTIVE (OTHER THAN AS A RESULT OF AN UNFORESEEABLE EMERGENCY, IF
ELECTED BELOW).
You need only complete this Deferral Election Agreement if you wish to defer the
delivery of Shares that become deliverable to you under the Program. Capitalized
terms in this Deferral Election Agreement are defined in the Program.
1.    Participation Election
    
¨
I hereby elect to defer under the terms of the Program the delivery of ______%
[insert any whole percentage from one to 100 percent, inclusive] of the Shares
that may become deliverable to me in respect of my Restricted Share Units under
the Program, less any Shares necessary to satisfy any applicable FICA and/or
FUTA tax withholding obligations.













----------------------------------------------------------- 
** Because of the complexities involved in the application of federal, state and
local tax laws to specific circumstances and the uncertainties as to possible
future changes in the tax laws, you should consult your personal tax advisor
regarding your own situation before completing this Deferral Election Agreement.


C-1

--------------------------------------------------------------------------------

Exhibit 10.1


2.    Delivery Date Election


I hereby elect to have the Trust deliver the percentage set forth above of the
Shares that may become deliverable to me in respect of my Restricted Share Units
under the Program upon the following event [check only one box]:


¨
(A)    On the 10th calendar day after my separation from service from the
Trust’s controlled group of entities (the date which is six months after such
separation from service if I am a “specified employee” at that time - see
Section 4(f) of the Program).



¨
(B)    On the following date: ___________ __, 20__ [must be after December 31,
2022].



¨
(C)    Upon the earlier of the 10th calendar day after my separation from
service (as described in event (A) above) or the following date: ___________ __,
20__ [must be after December 31, 2022].



3.    Acceleration in the Event of an Unforeseeable Emergency


In addition to the election I made in 2 above, if I check the following box, I
also elect to have the Trust deliver Shares, to the extent permitted by
applicable law, to me:


¨
Upon an “Unforeseeable Emergency,” as defined in Section 4(f) of the Program.
(This term is defined quite restrictively in the Internal Revenue Code. See the
footnote on the previous page regarding consulting with your own tax advisor
before completing this Deferral Election Agreement.)



4.    Change in Control or Death


If a Change in Control or my death occurs before all of the Shares are delivered
to me, such Shares shall be delivered in a single distribution to me or to my
beneficiary(ies) designated in my Beneficiary Designation Form (as applicable)
on the 30th day after such Change in Control (provided that, if the Change in
Control arises from a Business Combination, the Change in Control shall be
deemed to occur on the date of the closing or effectiveness of the Business
Combination, as applicable) or death (as applicable). In addition, the Company
may distribute the Shares to me prior to the date selected under Section 2 above
to the extent such delivery is consistent with Section 409A of the Internal
Revenue Code.


5.    Insufficient Share Possibility


Because of the finite number of Shares available under the Pennsylvania Real
Estate Investment Trust 2018 Equity Incentive Plan, I understand that it is
possible that not enough Shares will be available under the Plan to deliver all
of the Shares otherwise required to be delivered to me (or to my
beneficiary(ies)) on the deferral date(s) chosen in 2 and 3 above. I acknowledge
and agree that in the event that an insufficient number of Shares are available
under the Plan, cash will be delivered to me in lieu of Shares.


* * * * *


C-2

--------------------------------------------------------------------------------

Exhibit 10.1


By signing this Deferral Election Agreement, I agree to the terms and conditions
of the Program as the Program now exists, and as it may be amended from time to
time (provided that no amendment of the Program will adversely affect my rights
under the Program without my written consent).




__________________________        ________________________            
Signature of Participant        Date


ACCEPTED:


Executive Compensation and Human Resources Committee
of Pennsylvania Real Estate Investment Trust
    


By: _________________________                        


Date: ________________________            




C-3

--------------------------------------------------------------------------------


Exhibit 10.1




APPENDIX D


PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
2019-2021 EQUITY AWARD PROGRAM


(Established under the Pennsylvania Real Estate Investment Trust
2018 Equity Incentive Plan)


BENEFICIARY DESIGNATION FORM


This Form is for your use under the Pennsylvania Real Estate Investment Trust
2019-2021 Equity Award Program (the “Program”) to name a beneficiary for the
Shares that may be deliverable to you from the Program. You should complete the
Form, sign it, have it signed by your Employer, and date it.


* * * *


I understand that in the event of my death before I receive Shares that may be
deliverable to me under the Program, the Shares will be delivered to the
beneficiary designated by me below or, if none or if my designated beneficiary
predeceases me, to my surviving spouse or, if none, to my estate. I further
understand that the last beneficiary designation filed by me during my lifetime
and accepted by my Employer cancels all prior beneficiary designations
previously filed by me under the Program.


I hereby state that ____________________________ [insert name], residing at
________________________________________________________________ [insert
address], whose Social Security number is __________________, is designated as
my beneficiary.






_______________________            _________________________________________                                    
Signature of Participant            Date


ACCEPTED:


__________________________________________                        
[insert name of Employer]
By:________________________________                        
Date:_______________________________                        




D-1

--------------------------------------------------------------------------------


Exhibit 10.1


APPENDIX E


FTSE Retail REIT Index
(FTSE NAREIT US All Equity REIT Index - Retail Subset)


(Component Members as of January 1, 2019)


1.
Acadia Realty Trust

2.
Agree Realty Corporation

3.
Brixmor Property Group Inc.

4.
Brookfield Property REIT

5.
CBL & Associates Properties, Inc.

6.
Cedar Realty Trust, Inc.

7.
Essential Properties Realty Trust

8.
Federal Realty Investment Trust

9.
Four Corners Property Trust, Inc.

10.
Getty Realty Corp

11.
Kimco Realty Corporation

12.
Kite Realty Group Trust

13.
Macerich Company

14.
National Retail Properties, Inc.

15.
Pennsylvania Real Estate Investment Trust

16.
Realty Income Corporation

17.
Regency Centers Corporation

18.
Retail Opportunity Investments Corp.

19.
Retail Properties of America, Inc.

20.
Retail Value, Inc.

21.
RPT Realty

22.
Saul Centers, Inc.

23.
Seritage Growth Properties

24.
Simon Property Group, Inc.

25.
SITE Centers Corp.

26.
Spirit Mta Reit

27.
Spirit Realty Capital, Inc.

28.
STORE Capital Corporation

29.
Tanger Factory Outlet Centers, Inc.

30.
Taubman Centers, Inc.

31.
Urban Edge Properties

32.
Urstadt Biddle Properties Inc.

33.
Urstadt Biddle Properties Inc. Class A

34.
Washington Prime Group Inc.

35.
Weingarten Realty Investors

36.
Wheeler Real Estate Investment Trust, Inc.







E-1